Title: From Benjamin Franklin to Benjamin Rush, 4 April 1783
From: Franklin, Benjamin
To: Rush, Benjamin


Dear Friend,Passy, April 4. 1783
I take the Liberty of introducing to your Acquaintance the Bearer Mr. Redford, because I am persuaded that I shall therein do you a Pleasure. His Character you will find in an enclos’d Letter to me from Dr. Price. I hope his Reception in our Country will be such as to make it agreable to him and induce him to settle among us; as from the short Acquaintance I have had with him, I am of Opinion he will prove a valuable Member of Society. With great Esteem & best Wishes for your Prosperity, I am ever, my Dear Friend, Yours most affectionately
 
Endorsed: B: Franklin April 4th. 1783
